DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/21/2021 have been entered. Claims 212-231 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 212, 213, 218, 219, 221-224, 227 and 229-231 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (US 2006/0264706), in view of Conlon et al. (US 2009/0143794).
Regarding claim 212, Piskun et al. discloses a system (20, 48, FIGs 1 and 2) for closing a blood vessel (Paragraph [0076]; treating a hemorrhoid involves closing a blood vessel), comprising: a distal housing (22, FIG 1) configured for insertion into the rectum of a subject (FIG 7A, paragraph [0087]), and having a cavity (Distal end of 26, paragraph [0070]) therein (FIGs 1 and 7A), the cavity communicating with an opening (36) on a side of the distal housing (Paragraphs [0070-0071], FIGs 7B-7C); a lumen 
Piskun et al. is silent regarding a first sensor carried by the distal housing at or adjacent the cavity and configured for identifying a blood vessel and an internal seal configured to seal a proximal entrance to the cavity around the vessel closure probe, proximal to the two opposing jaws, to allow a vacuum to be applied by the vacuum source to the cavity with the two opposing jaws inside the cavity.
However, Piskun teaches in the alternative embodiment of FIGs 23-24, a system (202) comprising a distal housing (204, paragraph [0109]) having a lumen (216) and a first sensor (210, 214, FIG 23) carried by the distal housing (Paragraph [0109]) at or adjacent a cavity (222, FIG 23, paragraph [0110]) and configured for identifying a blood vessel (Fiber-optic illumination guide 210 and image guide 214 can be used to visualize the treatment area and therefore is configured to identify a blood vessel by identifying polyp 246).

Furthermore, Conlon et al. teaches a system (20, FIG 1) for tissue resection (Abstract) having a distal housing (22, FIG 1, paragraph [0027]) comprising a cavity (40) for receiving tissue (FIGs 6 and 15, paragraph [0031]), a lumen (28, paragraph [0027]) communicating with the cavity (FIG 15) and configured to couple to a vacuum source (Paragraph [0031]), a treatment tool (endoscope, paragraph [0028]) for insertion through the lumen into the cavity (Paragraph [0028], FIG 15), and an internal seal (30, FIG 12, paragraph [0028]; the seal is internal within the handle housing 24) configured to seal a proximal entrance to the cavity (FIGs 11-13 show proximal entrance 25. Entrance 25 opens to lumen 28 which extends to cavity 40. Seal 30 is configured to seal this entrance, paragraph [0028]) around the treatment tool (The endoscope is inserted through the aperture and seal 30 seals around the tool such that the proximal entrance 25 is closed off, paragraph [0028]), proximal to the distal end of the treatment tool (The distal end of the endoscope is positioned in the distal housing and the seal is positioned at a proximal end of the device), to allow a vacuum to be applied by a vacuum source to the cavity with the distal end of the treatment tool inside the cavity (Paragraph [0031] discloses a vacuum can be applied by a vacuum source to cavity 40 while the endoscope is positioned within the cavity. Seal 30 creates a fluid tight pathway such that the proximal opening is sealed while a treatment tool is inserted there within, to allow suction to be applied through the lumen and to the cavity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal entrance of the device of Piskun to comprise an internal seal configured to seal a proximal entrance to the cavity around the vessel closure probe, proximal to the two opposing jaws, to allow a vacuum to be applied by the vacuum source to the cavity with the two opposing jaws inside the cavity, as taught by Conlon et al., for the purpose of creating a fluid tight pathway while the vessel 
Regarding claim 213, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses the two opposing jaws comprise bipolar driven (Paragraph [0082]; the two electrodes are interpreted as driven elements because they are driven distally and proximally along with their respective opposing jaws). 
Regarding claim 218, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses the first sensor comprises one or more optical fibers (Paragraph [0031]).
Regarding claim 219, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses the vessel closure module is configured to be removed from the cavity (Paragraph [0092]).
Regarding claim 221, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses a proximal handle (52, FIG 2) including a first portion (First handle member, FIG 2) and a second portion (Second handle member, FIG 2) movable in relation to the first portion to close the two opposing jaws on the tissue containing the blood vessel within the cavity (Paragraphs [0076, 0085 and 0092]).
Regarding claim 222, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses the distal housing is configured to be rotatable by a user while it is within the rectum of the subject (Paragraph [0087] discloses that device 20 including distal housing 22 can be rotated inside the anal canal in order to achieve the desired position relative to the target tissue).
Regarding claim 223, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. Piskun et al. further discloses further comprising a transversely 
Regarding claim 224, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212. The device as modified further discloses the first sensor is carried within the cavity (FIGs 23-24 show the sensor is within the cavity, paragraph [0110]). 
Regarding claim 227, Piskun et al. discloses a method for closing a blood vessel (Paragraph [0002]) comprising: providing a system (20, 48, FIGs 1 and 2) for closing a blood vessel (Paragraph [0076]; treating a hemorrhoid involves closing a blood vessel), comprising: a distal housing (22, FIG 1) configured for insertion into the rectum of a subject (FIG 7A, paragraph [0087]), and having a cavity (Distal end of 26, paragraph [0070]) therein (FIGs 1 and 7A), the cavity communicating with an opening (36) on a side of the distal housing (Paragraphs [0070-0071], FIGs 7B-7C); a lumen (Proximal end of 26) communicating with the cavity of the distal housing (FIG 7A), the lumen configured to couple to a vacuum source (The lumen is at least configured to be coupled with a vacuum source at the proximal opening of the lumen), and a vessel closure module (48) operable within the cavity (FIGs 7C-7F, paragraph [0088]) and coupled to a proximal control (52, FIG 2, paragraphs [0076 and 0078]), the distal end comprising a cauterizer (FIG 6, paragraph [0082]; the cautery device is comprised of the removable jaws and rods, paragraph [0083]) comprising two opposing elongate jaws (54 and 86 define a first jaw, 56 and 88 define a second jaw, FIGs 2 and 6, paragraphs [0085-0086]. FIG 2 shows at least some portion of the jaws is elongate), the jaws coextending substantially longitudinally (FIG 2 shows that 54/86 and 56/88 both extend longitudinally along a longitudinal axis of the system) and configured to be closed transversely towards each other (FIGs 7D-7E and paragraph [0090] show the jaws close towards each other in order to clamp the target tissue. Further, because “transversely” is not defined in the claim relative to a particular axis or element, an axis can be chosen along the device such that the jaws are 
Piskun et al. is silent regarding a first sensor carried by the distal housing at or adjacent the cavity and configured for identifying a blood vessel; an internal seal configured to seal a proximal entrance to the cavity around the vessel closure probe, proximal to the two opposing jaws, to allow a vacuum to be applied by the vacuum source to the cavity with the two opposing jaws inside the cavity; identifying at least partially with the sensor a blood vessel to be closed; and coupling a vacuum source to the lumen such that a portion of the blood vessel is pulled into the cavity.
However, Piskun teaches in the alternative embodiment of FIGs 23-24, a system (202) comprising a distal housing (204, paragraph [0109]) having a lumen (216) configured to couple to a vacuum source (Via 244, paragraph [0112]), a first sensor (210, 214, FIG 23) carried by the distal housing (Paragraph [0109]) at or adjacent a cavity (222, FIG 23, paragraph [0110]) and configured for identifying a blood vessel (Fiber-optic illumination guide 210 and image guide 214 can be used to visualize the treatment area and therefore is configured to identify a blood vessel by identifying polyp 246), and identifying at least partially with the sensor a blood vessel to be closed (Paragraphs [0044, 0106, 0109] and claim 24. Identifying a hemorrhoid or polyp is interpreted as identifying a blood vessel to be closed because identification of the tissue mass indicated the location of the blood vessel which needs to be occluded). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Piskun et al. to comprise a vacuum source and a sensor and to modify the method to include a step of identifying with the sensor and coupling a vacuum source, as taught by the 
Furthermore, Conlon et al. teaches a system (20, FIG 1) for tissue resection (Abstract) having a distal housing (22, FIG 1, paragraph [0027]) comprising a cavity (40) for receiving tissue (FIGs 6 and 15, paragraph [0031]), a lumen (28, paragraph [0027]) communicating with the cavity (FIG 15) and configured to couple to a vacuum source (Paragraph [0031]), a treatment tool (endoscope, paragraph [0028]) for insertion through the lumen into the cavity (Paragraph [0028], FIG 15), and an internal seal (30, FIG 12, paragraph [0028]; the seal is internal within the handle housing 24) configured to seal a proximal entrance to the cavity (FIGs 11-13 show proximal entrance 25. Entrance 25 opens to lumen 28 which extends to cavity 40. Seal 30 is configured to seal this entrance, paragraph [0028]) around the treatment tool (The endoscope is inserted through the aperture and seal 30 seals around the tool such that the proximal entrance 25 is closed off, paragraph [0028]), proximal to the distal end of the treatment tool (The distal end of the endoscope is positioned in the distal housing and the seal is positioned at a proximal end of the device), to allow a vacuum to be applied by a vacuum source to the cavity with the distal end of the treatment tool inside the cavity (Paragraph [0031] discloses a vacuum can be applied by a vacuum source to cavity 40 while the endoscope is positioned within the cavity. Seal 30 creates a fluid tight pathway such that the proximal opening is sealed while a treatment tool is inserted there within, to allow suction to be applied through the lumen and to the cavity); and coupling a vacuum source to the lumen such that a portion of the blood vessel is pulled into the cavity (Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal entrance of the device of Piskun to comprise an internal seal configured to seal a proximal entrance to the cavity around the vessel closure probe, proximal to the two opposing jaws, to allow a vacuum to be applied by the vacuum source to the cavity with the two opposing jaws inside the 
Regarding claim 229, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 227. Piskun et al. further discloses rotating the distal housing within the internal structure of the subject (Paragraph [0087] discloses that device 20 including distal housing 22 can be rotated inside the anal canal in order to achieve the desired position relative to the target tissue).
Regarding claim 230, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 227. Piskun et al. further discloses the two opposing jaws comprise bipolar driven elements (Paragraph [0082]; the two electrodes are interpreted as driven elements because they are driven distally and proximally along with their respective opposing jaws) and wherein the cauterization is caused by applying current to the two opposing jaws (Paragraphs [0082 and 0091]). 
Regarding claim 231, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 227. Piskun et al. further discloses removing the vessel closure module from the cavity (Paragraph [0092]).
Claims 214-216, 228 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (US 2006/0264706), in view of Conlon et al. (US 2009/0143794), further in view of Brenner et al. (US 2012/0059394).
Regarding claims 214-216, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 212.

	However, Brenner teaches a system for closing a blood vessel (FIGs 1A-2C, abstract) having a first sensor (“artery detection processing unit”, paragraph [0083]) carried by a distal housing at or adjacent a cavity (FIGs 1A-1B and 4A-4C) and configured for identifying a blood vessel (Paragraphs [0092-0095]), wherein the first sensor comprises a Doppler sensor (FIGs 1A-1B and 4A-4C, paragraphs [0083, 0085, 0092, and 0093]. Brenner also teaches the first sensor comprises an infra-red sensor (Paragraphs [0262-0263]; near-infrared video angiography can be used to detect blood vessels instead of Doppler. Near-IR is a section of IR, therefore a near-infrared sensor is an infrared sensor). Brenner also teaches the first sensor comprises a near infrared sensor (Paragraphs [0262-0263]; near-infrared video angiography can be used to detect blood vessels instead of Doppler).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first sensor to be a Doppler sensor, an infra-red sensor, and/or a near infra-red sensor, as taught by Brenner, for the purpose of substituting a commonly known imaging modality for another. Such a modification would achieve the predictable result of identifying blood vessels within the target tissue.
Regarding claim 228, Piskun et al./Conlon et al. disclose the invention substantially as claimed, as set forth above for claim 227.
Piskun et al. is silent regarding at least partially identifying the blood vessel comprises delivering ultrasound signals.
However, Brenner et al. discloses a method for closing a blood vessel (Abstract) comprising: providing a system for closing a blood vessel (FIGs 1A-2C) having a first sensor (“artery detection processing unit”, paragraph [0083]) carried by a distal housing at or adjacent a cavity (FIGs 1A-1B and 4A-4C) and configured for identifying a blood vessel (Paragraphs [0092-0095]), and wherein the method 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the means for partially identifying the blood vessel to be delivering ultrasound signals, as taught by Brenner, for the purpose of substituting a commonly known imaging modality for another. Such a modification would achieve the predictable result of identifying blood vessels within the target tissue.
Claims 217 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (US 2006/0264706), in view of Conlon et al. (US 2009/0143794), in further view of Walker et al. (US 2014/0264081).
Regarding claim 217, Piskun et al./Conlon et al. discloses the invention substantially as claimed, as set forth above for claim 212. 
Piskun et al./Conlon et al. is silent regarding the first sensor comprising an optical coherence tomography sensor.
However, Walker et al. teaches a sensor for detecting blood vessels (Paragraph [0072]) using an optical coherence tomography sensor (Paragraph [0072], FIG 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first sensor of Piskun et al. to be an optical coherence tomography sensor, as taught by Walker et al., for the purpose of substituting a commonly known imaging modality for another, with the additional benefit of constructing a 3-D image of the blood vessel at the target treatment site. Such a modification would achieve the predictable result of identifying blood vessels within the target tissue.
Claims 220 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (US 2006/0264706), in view of Conlon et al. (US 2009/0143794), in further view of Allen et al. (US 2016/0338719).
Regarding claim 220, Piskun et al./Conlon et al. discloses the invention substantially as claimed, as set forth above for claim 212.
Piskun et al./Conlon et al. is silent regarding a switch configured to apply current to the two opposing jaws.
However, Allen et al. teaches a device (10, FIG 1) for clamping tissue (Paragraph [0077]) comprising two opposed jaws (110, 120, FIG 12, paragraph [0078])), further comprising a switch (194, FIGs 7-8) configured to apply current to the two opposing jaws to cauterize a tissue (Paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Piskun et al./Conlon et al. to comprise a switch, as taught by Allen et al., for the purpose of selectively controlling the current applied to the jaws such that the cauterizer can be turned on and off during use of the vessel closure probe.
Claims 225-226 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (US 2006/0264706), in view of Conlon et al. (US 2009/0143794), in further view of Barthe et al. (SU 2016/0375274).
Regarding claims 225-226, Piskun et al./Conlon et al. discloses the invention substantially as claimed, as set forth above for claim 212. 
Piskun et al./Conlon et al. is silent regarding a second sensor carried by the distal housing at or adjacent the cavity and configured for identifying the blood vessel, wherein the first sensor and the second sensor are aimed in different directions.
However, Barthe et al. teaches a mechanism for using ultrasound to image a region of interest (Abstract, paragraphs [0073-0074]) using a first and second sensor (606, FIG 6B, paragraph [0059-0061]), wherein the first and second sensor are aimed in different directions (FIG 6B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal housing of Piskun et al. to comprise a second sensor aimed in a different direction than .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 10/21/2021, with respect to the rejection(s) of claims 212 and 227 under 35 USC 103 as being unpatentable over Piskun in view of Conlon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of the jaws of Piskun (See rejection above), which teaches the limitations of the two jaw being elongate and co-extending substantially longitudinally as required by the claims.
	Examiner acknowledges Applicant’s arguments on pages 6-7 with respect to the importance of the geometry and direction of closure of the device of Piskun. The rejection set forth above does not suggest modifying the jaws of Piskun, therefore these arguments are not considered pertinent to the present rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771